Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. The Finality of the Office Action issued 11/13/2020 is withdrawn.
2. Claims 29, 31 are amended via After-Final submission of 2/5/2021 which is herein indicated to be entered. Claims 1-28, 30, 35, 37, 46, 48 are canceled. Claims 42-45 are withdrawn.
Claims 29, 31-34, 36, 38-41, 47, 49-52 are under consideration.

Claim Rejections - 35 USC § 112 
3. (previous rejection, withdrawn) Claims 29, 31-34, 36, 38-41, 47, 49-52 were rejected under 33 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant contends: claim 29 has been amended. 
In view of applicant’s amendments, the rejection is withdrawn.

Claim Rejections - 35 USC § 103
4. (previous rejection, withdrawn) Claims 29, 32, 34, 36, 38, 39, 40, 41, 47, 49-52 were rejected under 35 U.S.C. 103 as being unpatentable over Arnold et al. (U.S. Patent No. 5714374; 
Applicant contends: claim 29 has been amended; the combination of references would not yield the claimed features. 
In view of applicant’s amendments, the rejection is withdrawn.

5. (previous rejection, withdrawn) Claims 29, 31, 47 were rejected under 35 U.S.C. 103 as being unpatentable over Hastings et al. (“Neutralizing antibodies to human rhinovirus produced in laboratory animals and humans that recognize a linear sequence from VP2,” Journal of General Virology, 71: 3055-3059 (1990); previously cited) in view of Nara et al. (WO2014145174Al)(previously cited; cited above) and Kensil (US20060210555)(cited above).
Applicant contends: claim 29 has been amended; the combination of references would not yield the claimed features. 
In view of applicant’s amendments, the rejection is withdrawn.

6. (previous rejection, withdrawn) Claims 38, 39, 40, 41 were rejected under 35 U.S.C. 103 as being unpatentable over Hastings et al. in view of Nara et al. and Kensil as applied to claims 29, 31, 47 above and further in view of Baudoux et al. (US20160022803; previously cited).
In view of the withdrawal of the rejection over Hastings et al. in view of Nara et al. and Kensil on which the instant rejection depends, the instant rejection is also withdrawn.


Double Patenting
7. (previous rejection, withdrawn) Claims 29, 31, 38-41, 47 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 6544518 in view of Hastings et al., Nara et al., Kensil and Baudoux et al. (cited above).
In view of applicant’s amendments and the withdrawal of the rejection over Hastings et al., Nara et al., Kensil and Baudoux et al. on which the instant rejection depends, the instant rejection is also withdrawn. 

8. (previous rejection, withdrawn) Claims 29, 32, 34, 36, 38-41, 47, 49-52 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 6544518 in view of Arnold et al. in view of Rheault et al., Nara et al. and Kensil (cited above).
In view of applicant’s amendments and the withdrawal of the rejection over Arnold et al. in view of Rheault et al., Nara et al. and Kensil on which the instant rejection depends, the instant rejection is also withdrawn. 

9. (previous rejection, withdrawn) Claims 29, 31, 38-41, 47 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 7399472 in view of Hastings et al., Nara et al., Kensil and Baudoux et al. (cited above).
In view of applicant’s amendments and the withdrawal of the rejection over Hastings et al., Nara et al., Kensil and Baudoux et al. on which the instant rejection depends, the instant rejection is also withdrawn. 

10. (previous rejection, withdrawn) Claims 29, 32, 34, 36, 38-41, 47, 49-52 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 7399472 in view of Arnold et al. in view of Rheault et al., Nara et al. and Kensil (cited above).
In view of applicant’s amendments and the withdrawal of the rejection over Arnold et al. in view of Rheault et al., Nara et al. and Kensil on which the instant rejection depends, the instant rejection is also withdrawn. 

EXAMINER'S AMENDMENT
11. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney of record Dana Broughton on 2/10/2021 (See also the PTO-413B: Examiner-Initiated Interview Summary).
The application has been amended as follows: 

Claims 42-45 are canceled. 

Claims 29, 31-34, 36, 38-41, 47, 49-52 are allowable. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement as to species inventions, as set forth in the Office action mailed on 12/31/2019, is hereby withdrawn and additional species are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

33.    (currently amended) An immunogenic composition according to claim 32, wherein the s at aal55-170 (NIm-II loop) of VP2 HRV 39 (SEQ ID NO: 1).

34.    (currently amended) An immunogenic composition according to claim 32, wherein the HRV VP2 protein has an insertion or substitution 

39.    (currently amended) An immunogenic composition according to claim 38, wherein 


Reasons for Allowance
12. The following is an examiner’s statement of reasons for allowance: as indicated in Item #22 of the Final Action of 11/13/2020, the full length of SEQ ID NO: 1 as immunogen is free of the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	13. Claims 29, 31-34, 36, 38, 39, 40, 41, 47, 49-52 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468.  The examiner can normally be reached on M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648